Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00752-CV

                                       Erlinda RODRIGUEZ,
                                              Appellant

                                                 v.

                                        Johnny NEWMAN,
                                             Appellee

                   From the 83rd Judicial District Court, Val Verde County, Texas
                                       Trial Court No. 33215
                            Honorable Robert Cadena, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: March 28, 2018

REVERSED AND REMANDED

           On December 20, 2017, we abated this appeal in response to the parties’ joint motion to

abate for the purpose of settlement. Now pending before us is the parties’ joint motion to reverse

and remand. The parties have agreed to settle their dispute and ask that we vacate the trial court’s

judgment and remand this matter to the trial court.

           This appeal is reinstated on the docket of the court. The parties’ motion is granted.

Accordingly, we “set aside the trial court’s [September 5, 2017] judgment without regard to the
                                                                             04-17-00752-CV


merits and remand the case to the trial court” for further proceedings. See TEX. R. APP. P.

42.1(a)(2)(B).

                                             PER CURIAM




                                           -2-